DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 16/588,577, was filed on 09/30/2019, and claims priority from:
Provisional Application 62/738,274, filed 09/28/2018. 
Provisional Application 62/738,250, filed 09/28/2018. 
Provisional Application 62/739,705, filed 10/01/2018. 
Provisional Application 62/739,723, filed 10/01/2018. 
Provisional Application 62/770,605, filed 11/21/2018. 
Provisional Application 62/824,558, filed 03/27/2019. 
Provisional Application 62/825,432, filed 03/28/2019. 
Provisional Application 62/844,581, filed 05/07/2019. 
Provisional Application 62/844,591, filed 05/07/2019. 
Provisional Application 62/863,455, filed 06/19/2019. 
Provisional Application 62/882,834, filed 08/05/2019.  
The Effective Filing Date of the present application (for examination purposes) is 09/28/2018, because the filing deadline for the present non-provisional application (09/28/2019), one year after the filing dates of provisional applications  62/738,274 and 62/738,250, fell on a Saturday.
The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
This Final Office Action is in response to Applicant’s communication of Aug. 26, 2021.
Claims 1-6, 8-14, 16-22 and 24 are pending, of which claims 1, 9, and 17 are independent and currently amended.  Claims 7, 15, and 23 have been cancelled.
All pending claims have been examined on the merits.  



Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 03/15/2021 has been considered. 

Double Patenting
Claims 1-6, 8-14, 16-22 and 24 are provisionally rejected on the ground of provisional obviousness-type nonstatutory double patenting as being unpatentable over claims 1-6, 8-14, 16-22 and 24 of copending U.S. Application No. 16/588,608  (as published in US 2020/0104854 A1 ). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not been patented. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1-6, 8-14, 16-22 and 24 in the present application correspond to claims 1-6, 8-14, 16-22 and 24 of co-pending U.S. Application No. 16/588,608, respectively. 

Allowable Subject Matter
Claims 1-6, 8-14, 16-22 and 24 in the present application overcome the prior art of record, because neither US 2017/0004550 to Shaaban et al. (“Shaaban”, Jun. 30, 2015.  Published Jan. 5, 2017), nor US 6,615,188 to Breen et al. (“Breen”, Filed Oct. 14, 1999.  Published Sep. 2, 2003), either alone or in combination, disclose the following newly amended features recited in independent claims 1, 9, and 17, in combination with the other recited features in the independent claims 1, 9, and 17:
effectuating a trading platform including one or more of an electronic communications (or crossing) network (ECN) trading platform and an over the counter (OTC) trading platform;
…
accessing a local balance datastore to determine if a balance associated with the client-accessible transfer account is sufficient to effectuate the transfer request including:
monitoring the trading platform to determine that the trading platform has been restarted after a shutdown;
receiving current balance information from a value unit repository (VUR) concerning the client-accessible transfer account when the trading platform has been restarted; and
updating the local balance store based upon the current balance information concerning the client-accessible transfer account.

Response to Arguments
Re: Double Patenting
The double patenting rejections remain pending, because co-pending U.S. Application No. 16/588,608 has been amended in the same manner as the present application.

Re: Claim Rejections - 35 USC § 101
In regards to the 35 USC 101 rejections of claims 9-16 due to the claimed “computer readable medium” being sufficiently broad to encompass a “transitory computer readable medium”, the rejection is withdrawn in response to the recent amendment to claim 9 to recite “non-transitory”.
In regards to the 35 USC 101 rejections of claims 1-6, 8-14, 16-22 and 24, the amendments to the independent claims recite a practical application of an abstract idea. More specifically, the following features recite a practical application of an abstract idea:
monitoring the trading platform to determine that the trading platform has been restarted after a shutdown;
receiving current balance information from a value unit repository (VUR) concerning the client-accessible transfer account when the trading platform has been restarted; and
updating the local balance store based upon the current balance information concerning the client-accessible transfer account.

Therefore, the 35 USC § 101 rejections are withdrawn.

Re: Claim Rejections - 35 USC § 103
The amendments to the independent claims have overcome the prior rejection of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 0161534 A2 to Amanat et al. (“Amanat”, Published Aug. 23, 2001), in regards to the following features in the independent claims:
effectuating a trading platform including one or more of an electronic communications (or crossing) network (ECN) trading platform and an over the counter (OTC) trading platform;

(See Amanat page 2, line 22 to page 3, line 10: “Unlike the auction markets, the National Association of Securities Dealers Automated Quotation system (Nasdaq®) is a market having no central auction location. Nasdaq is an 'over the counter' (OTC) trading association, as opposed to an auction market, that broadcasts quotes and orders to more than 500,000 computer terminals worldwide. Introduced as the world's first electronic stock market, Nasdaq has no single specialist through which transactions pass. Nasdaq orders are paired and executed on a computer network. Accordingly, Nasdaq's market structure allows multiple market participants to execute trades electronically around the world. Market participants include market makers and electronic communications networks (ECNs). The market makers are brokers or dealers registered to trade in a particular security on the Nasdaq. Market makers compete for orders by broadcasting quotes over computers networked with the Nasdaq market. ECNs are virtual places to execute real trades on the Nasdaq market. When a market maker uses an ECN to represent an order, the order is first routed through the ECN to check for matches, and then is electronically posted on Nasdaq as an ECN quote. The posted ECN quote can then be executed on Nasdaq or matched with a new order directly through the ECN itself.”)

The Amanat reference also discloses in page 80, lines 10-20 and Figure 22, the use of “a persistent queue mirrored in background so that even computer crashes cannot lose the default queue”, and “Upon restart following a failure, the minor process (5902) can read from the disk (5904) the packets comprising the default queue (5912) and write them back to the default queue in volatile memory (5908).”  However, this is in the context of packets, not of account data.

US 20090313311 A1 to Hoffmann et al. (“Hoffmann”, Published Dec. 17, 2009), in regards to the following features in the independent claims:
accessing a local balance datastore to determine if a balance associated with the client-accessible transfer account is sufficient to effectuate the transfer request including:
monitoring the trading platform to determine that the trading platform has been restarted after a shutdown;
receiving current balance information from a value unit repository (VUR) concerning the client-accessible transfer account when the trading platform has been restarted; and
updating the local balance store based upon the current balance information concerning the client-accessible transfer account.

(See Hoffmann, para. [0851]: “The reason for this level of flexibility is to support those environments where the application requirements are mixed. For example, where some data needs to be replicated synchronously (e.g., account trade data), some of the data can be replicated asynchronously (e.g., user profile information), and some of the data not replicated at all (e.g., system logs). That way, the application latency “cost” associated with synchronous replication is only associated with the data that actually requires it; other, perhaps less important or sensitive data, can then be replicated asynchronously or not at all.”)

(See Hoffmann, para. [1538]: “4.13.7.1 Primary Node Failure (Unidirectional Replication)
When the primary node fails, the backup node becomes active as the application is switched to use it. The router and collector pool will abort all transactions in progress that have not had an RTC request received. The disposition of transactions that have not been committed but have been had an RTC reply sent (hung transactions) is configurable. In the default configuration, the transactions will be aborted since there is no confirmation that they have been committed on the primary node (or even if all of the data has been received for the transaction). Replication can also be configured to apply the transactions, since the RTC request implies that a commit request was generated for the transaction. The transactions in question will be logged so that they can be reviewed or reapplied manually.”)

(See Hoffmann, para. [1539]: “As part of the application switchover, the replication system will be shutdown. Recovery back to the primary system is application dependent and requires significant coordination. Steps to recovering include:
1. The database on the primary must be synchronized with the changes from the backup made while the primary was down by starting replication in the reverse direction; using a data loader such as SOLV, or by manually copying the data.
2. The application must be stopped on the backup.
3. Replication from the primary to the backup must be restarted.
4. Finally, the application must be restarted on the primary.”)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695
December 4, 2021 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        December 6, 2021